AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

United States Courts
for the Souther District of Texas
FILED

 

Southern District of Texas

 

 

 

| JUL 2.9 2020
United States of America )
Vv. ) David J, Bradley, Clerk of Court
) Case No. C a} }
WILLIAM CLEVELAND PECK 4 3 6M
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 2020 to present in the county of Nueces in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, Use of the United States mail for the purpose of executing, or attempting to
Section 1341 (mail fraud) execute, a scheme to defraud the unemployment benefits program

administered by the Texas Workforce Commission.

This criminal complaint is based on these facts:

See attached

Continued on the attached sheet.

Wachatkh 2 Deve

Complainant's signature

 

Submitted by reliable electronic means, sworn to, signature ___ Special Agent, Department of Labor - OIG
attested telephonically per Fed. R. Crim. P. 4.1, and Printed name and title
probable cause found:

 
  
 

Date:

eft

City and state:

 

 

Printed name and title
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Michael Dove, hereby state the following:

1, I am a Special Agent (“SA”) of the Office of Inspector General at the United
States Department of Labor (“DOL-OIG”) and have been so employed since May 2018.

2. Title 18, United States Code, Section 134 provides in relevant part:

Whoever, having devised or intending to devise any scheme or artifice to defraud,
or for obtaining money...by means of false or fraudulent pretenses,
representations...for unlawful use any counterfeit or spurious coin, obligation,
security, or other article, or anything represented to be or intimated or held out to
be such counterfeit or spurious article, for the purpose of executing such scheme
or artifice or attempting so to do, places in any post office..., any matter or thing
whatever to be sent or delivered by the Postal Service...or takes or receives
therefrom, any such matter or thing, or knowingly causes to be delivered by mail
or such carrier according to the direction thereon, or at the place at which it is
directed to be delivered by the person to whom it is addressed, any such matter or
thing, shall be fined under this title or imprisoned not more than 20 years, or both.
If the violation occurs in relation to, or involving any benefit authorized,
transported, transmitted, transferred, disbursed, or paid in connection with, a
presidentially declared major disaster or emergency...or affects a financial
institution, such person shall be fined not more than $1,000,000 or imprisoned not
more than 30 years, or both.

3. The following recitation of facts and circumstances are provided as a direct result
of my personal observations, information I have received from other participating agents and law
enforcement officers and information obtained from law enforcement and government agency
records.

4. On May 8, 2020, a written application for a Post Office (“P.O. Box”) at the United
States Postal Service (“USPS”) Portairs Station, 4213 South Port Avenue Corpus Christi, TX
78415 was submitted under the name of William Peck.

5. Thereafter, USPS processed the application and assigned P.O. Box 71481 to
applicant William Peck.

6. In or around June 2020, the United States Postmaster in Corpus Christi, Texas
observed that an unusually large number of letters from the Texas Workforce Commission
(“TWC”) (more than approximately 250 pieces of correspondence) were addressed to P.O. Box
71481.

7. Upon further inspection, the Postmaster noticed that the TWC correspondence to
P.O. Box 71481 was addressed to more than approximately 60 different individuals.
8. The Postmaster informed agents with the United States Postal Inspection Service
about the suspicious activity associated with P.O. Box 71481. In turn, agents with the USPIS
informed agents with the Department of Labor, Office of Inspector General.

9. The DOL-OIG investigation indicated that applications for approximately 85
different claims had been submitted to the TWC for unemployment benefits that all listed P.O.
Box 71481 as the address for said individuals.

10. The investigation further revealed that TWC paid out approximately $95,000
dollars for unemployment benefit claims listing William Peck’s P.O. Box 71481 as the address for
the purported claimants.

Ii. The DOL-OIG investigation also included a review of the approximately 85
applications for unemployment, which revealed that a number of applications for unemployment
benefits were filed under the same name, but with different Social Security numbers. Several
applications listed a Texas address for the applicant, but when agents conducted a search of the
applicant’s Social Security number, the search revealed that the Social Security number was
associated with an individual residing outside of Texas. There were also indications that fictitious
companies had been listed in the applications.

12. The investigation further revealed that a claim under a social security number
ending in “4075” was filed with the TWC, using William Peck’s P.O. Box 71481 as the purported
claimant’s address. Investigators determined the “4075” social security number belongs to an
individual with the initials Y.R., who resides in the state of Nebraska. When contacted by
investigators, Y.R. stated that he lives in Nebraska, is currently employed, and never filed any
unemployment claims with the TWC. Upon further investigation, investigators confirmed that
Y.R. received wages in Nebraska during the first quarter of 2020.

13. On July 22, 2020, Postal Inspector called the telephone number listed on the
application for P.O. Box 71481. The individual who answered the telephone acknowledged
himself as the registrant of P.O. Box 71481, William Peck. The Postal Inspector informed Peck
that his P.O. Box was full and required in-person pickup.

14. Agents conducting surveillance at Portairs Station observed a male subject arrive
at Portairs Station, exit his vehicle and enter the Portairs Station. Inside the Portairs Station, the
male subject inquired about the mail for P.O. Box 71481. The Postal Inspector requested that the
male subject present identification to retrieve the mail from P.O. Box 71481. In response, the male
subject presented a Texas Driver’s License for “William Cleveland Peck.” The Postal Inspector
provided Peck with a USPS bin containing approximately 300 letters from the TWC. Peck took
possession of the USPS bin containing TWC correspondence and exited the Portairs Station. Peck
then carried the USPS bin to his vehicle, placed the bin in the trunk of his vehicle and departed in
his vehicle.
15. Based on the above information, your affiant believes that there is probable cause
to believe that Title 18, United States Code, Section 1341, which makes it a federal crime to
commit mail fraud, has been violated by WILLIAM CLEVELAND PECK.
